DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 08/23/2019.
Claims 1-20 are pending for examination.
Claim Objections
Claim 9-11 are objected to because of the following informalities:  Claim 9 depends from Claim 1, where in line 1-2 ‘a second relay’ is claimed, however there is no first relay in claim 1 and ‘a first relay’ is claimed in claim 7.  For examination purposes- the claims are examined assuming the dependency is from claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US Pub No. 2016/0047579 A1 and Yan hereinafter) in view of Showalter et al. (US Pub No. 2014/0097093 A1 and Showalter hereinafter).
As to Claim 1 and 20, Yan in his teachings as shown in Fig.1-Fig.6 discloses a method and a variable speed drive (144) configured to drive a motor (204) during on-cycles and to heat motor windings of the motor during off-cycles (See [Abstract] and [0048]), wherein the variable speed drive comprises:
a rectifier (218) configured to convert alternative-current power input to a direct-current power output (…The rectifier 218 may be configured to receive an incoming AC current from a power source (generally 240 Volts AC) and convert it to a DC current output…See [0035]);
a DC bus (220) coupled to the rectifier (218) (See [0035]), wherein the DC bus is configured to:
pre-charge a DC capacitor of the DC bus to drive the motor during on-cycles (…when the compressor 116 remains idle with respect to operating in either of a heating mode or cooling mode to pump refrigerant through the HVAC system 100 of FIG. 1, The DC link 220 may comprise a capacitor and/or a plurality of capacitors and be configured to store at least a portion of the DC current received from the rectifier 218…See [0035]); and
receive a gate pulse with a duty cycle based at least in part on a differential temperature during off-cycles, wherein the gate pulse is configured to heat the motor the compressor heating system 200 may be configured to provide auxiliary heat to the idle compressor 116 to prevent refrigerant migration to the compressor 116. Generally, to provide auxiliary heat to the compressor 116, the compressor heating system 200 may be configured to induce a DC current through the stator windings 208 of the compressor 116 to impart a sufficient amount of heat into the compressor 116 to prevent such refrigerant migration…See [0038]); and
an inverter (222) comprising a plurality of inverter switches (…The inverter 222 may be configured to convert the DC current from the DC link 220 to a quasi-sinusoidal AC voltage output that electrically powers and selectively controls the speed and/or operation of the compressor 116...See [0035]), wherein the inverter is configured to:
receive the gate pulse applied to the DC bus, and transmit the gate pulse to one of the motor windings to prevent accumulation of moisture on the one of the motor windings (…the DC current from the DC link 220 may be fed through one of the three insulated gate bipolar transistors of the inverter 222 to one of the three magnetic poles of the stator windings 208. As the DC current from the compressor drive controller 144 passes through the stator windings 208, heat may be produced by the resistance to the flow of the DC current through the stator windings 208. The heat produced by the current may therefore be sufficient to heat the components of the compressor 116 to prevent refrigerant from migrating to the compressor 116…See [0039])

a DC bus transistor
Nonethless, Showalter in his teachings as shown in Fig.1-5 discloses a DC bus that comprises a capacitor 195 and a transistor switch MOSFET 220 that provides an efficient way to step down from the rectified means 190 (See [0019]).
Therefore, it would have been an obvious modification before the effective date of the instant application for the DC bus/link to include a transistor as thought by Showalter within the teachings of Yan in order to vary the rectified line voltage to accommodate fluctuations in the line voltage and/or conductivity (See [Abstract]).
As to Claim 2, Yan in view of Showalter discloses the variable speed drive of claim 1, wherein the differential temperature comprises a temperature difference between a temperature of a stator of the motor and ambient temperature (See [0037]).
As to Claim 3, Yan in view of Showalter discloses the variable speed drive of claim 1, wherein the variable speed drive operates as a buck converter in response to the DC bus transistor receiving the gate pulse (Showalter: See [0019]).
As to Claim 4, Yan in view of Showalter discloses the variable speed drive of claim 1, wherein the variable speed drive comprises an inductor located between the DC bus transistor and the plurality of inverter switches and a first relay located between a positive side of the DC bus and a negative side of the DC bus, wherein the first relay The circuit in FIG. 4 uses a buck converter in addition to the configuration of FIG. 3. Incoming AC power 160 is passed through fuse 180 diode rectifier 190 via contactor control 170, and filter capacitor 195, and is then applied to a bipolar cell or a plurality of electrolytic cells 200. Relays 201, 202, 203, 204 are preferably arranged in an H-bridge configuration and are controlled by forward polarity signal 206 and reverse polarity signal 208. The buck converter, by means of altering the Pulse Width Modulation (PWM) signal 210 of MOSFET switch 220 provides an efficient way to step the voltage down from the rectified mains. Buck converter also preferably comprises diode 230, filter capacitor 240, and inductor 250…See [0019], Fig.4 and see also [0020]-[0023]).
As to Claim 5, Yan in view of Showalter discloses the variable speed drive of claim 1, wherein each of the motor windings is configured to receive power over a respective phase path from the DC bus (Fig.4, #216 and see also [0048]).
As to Claim 6, Yan in view of Showalter discloses the variable speed drive of claim 5, wherein the variable speed drive comprises at least three inverter switches of the plurality of inverter switches to be gated on to provide the respective phase path (Fig.4, #216 and see also [0048]).
As to Claim 12, Yan in his teachings as shown in Fig.1-Fig.6 discloses an environmental conditioning system (HVAC system 100- See [0015]), comprising:
a motor (204) comprising stator windings (See [0033]); and

a rectifier (218) configured to convert alternative-current power input to a direct-current power output (…The rectifier 218 may be configured to receive an incoming AC current from a power source (generally 240 Volts AC) and convert it to a DC current output…See [0035]);
a DC bus (220) coupled to the rectifier (218) (See [0035]), wherein the DC bus is configured to:
pre-charge a DC capacitor of the DC bus to drive the motor during on-cycles (…when the compressor 116 remains idle with respect to operating in either of a heating mode or cooling mode to pump refrigerant through the HVAC system 100 of FIG. 1, The DC link 220 may comprise a capacitor and/or a plurality of capacitors and be configured to store at least a portion of the DC current received from the rectifier 218…See [0035]); and
receive a gate pulse with a duty cycle based at least in part on a differential temperature during off-cycles, wherein the gate pulse is configured to heat the motor windings (…the compressor heating system 200 may be configured to provide auxiliary heat to the idle compressor 116 to prevent refrigerant migration to the compressor 116. Generally, to provide auxiliary heat to the compressor 116, the compressor heating system 200 may be configured to induce a DC current through the stator windings 208 of the compressor 116 to impart a sufficient amount of heat into the compressor 116 to prevent such refrigerant migration…See [0038]); and
an inverter (222) comprising a plurality of inverter switches (…The inverter 222 may be configured to convert the DC current from the DC link 220 to a quasi-sinusoidal AC voltage output that electrically powers and selectively controls the speed and/or operation of the compressor 116...See [0035]), wherein the inverter is configured to:
receive the gate pulse applied to the DC bus, and transmit the gate pulse to one of the motor windings to prevent accumulation of moisture on the one of the motor windings (…the DC current from the DC link 220 may be fed through one of the three insulated gate bipolar transistors of the inverter 222 to one of the three magnetic poles of the stator windings 208. As the DC current from the compressor drive controller 144 passes through the stator windings 208, heat may be produced by the resistance to the flow of the DC current through the stator windings 208. The heat produced by the current may therefore be sufficient to heat the components of the compressor 116 to prevent refrigerant from migrating to the compressor 116…See [0039])
Although the DC link/bus 220 is thought to comprise a plurality of capacitors and from the DC link 220, the DC current may be delivered to the stator windings 208 of the compressor 116 through an interface 216 that connects the compressor drive controller 144 to the compressor 116 through at least one terminal 214 pair of the compressor interface 212 as at shown in [0039], it doesn’t explicitly disclose:
a DC bus transistor

Therefore, it would have been an obvious modification before the effective date of the instant application for the DC bus/link to include a transistor as thought by Showalter within the teachings of Yan in order to vary the rectified line voltage to accommodate fluctuations in the line voltage and/or conductivity (See [Abstract]).
As to Claim 13, Yan in view of Showalter discloses the environmental conditioning system of claim 12, wherein the differential temperature is determined by one or more sensors comprising resistance temperature detectors located on the motor, within the motor, or a combination thereof (See [0037]).
As to Claim 14, Yan in view of Showalter discloses the environmental conditioning system of claim 13, wherein the differential temperature comprises a difference between temperature of the motor and ambient temperature (See [0037]).
As to Claim 15, Yan in view of Showalter discloses the environmental conditioning system of claim 12, wherein a controller is configured to instruct the variable speed drive to pre-charge the DC capacitor until the DC bus reaches a voltage threshold of 85% of a voltage peak value (Showalter: The buck converter, by means of altering the Pulse Width Modulation (PWM) signal 210 of MOSFET switch 220 provides an efficient way to step the voltage down from the rectified mains- See also Fig.4 and [0019]-[0023]).
As to Claim 16, Yan in view of Showalter discloses the environmental conditioning system of claim 12, wherein the DC bus comprises an inductor located 
As to Claim 17, Yan in view of Showalter discloses the environmental conditioning system of claim 12, wherein a controller (224) is configured to control supply of electrical power to the DC capacitor to pre-charge the DC bus (See [0036]).
As to Claim 18, Yan in view of Showalter discloses the environmental conditioning system of claim 17, wherein the controller is configured to provide a command to close a DC bus relay coupled in parallel with the DC bus transistor in response to the DC bus reaching a predetermined voltage threshold, wherein closing the relay shorts the DC bus transistor to stop the pre-charging and remove heat loss due to voltage drop across the variable speed drive (Showalter: Buck Converter – See Fig.4 and [0019]-[0023]).
As to Claim 19, Yan in view of Showalter discloses the environmental conditioning system of claim 12, wherein the power input is a single-phase power supply or a three-phase power supply (power source -generally 240 Volts AC- See [0035]).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Showalter and in further view of Shindo et al (US Pub. No. 2011/0278918 A1 and Shindo hereinafter).
Claim 7, Yan in view of Showalter discloses the variable speed drive of claim 1, however it doesn’t explicitly disclose:
wherein the DC bus further comprises a first relay and a bleed-off resistor, wherein the first relay and the bleed-off resistor are electrically coupled to the DC capacitor in parallel to provide shock protection.
Nonethless, Shindo in his teachings as shown in Fig.1-8 discloses a DC bus comprising a high voltage battery 12 via an inverter IV (power conversion circuit) and a parallel-connected circuit block having a relay SMR2 with a resistor 14 and a relay SMR1 which are connected in parallel. As to the high voltage battery 12, the terminal voltage exceeds e.g. more than 100 V. Also, a capacitor 16 and a discharge resistor 18 are disposed closer to the inverter IV side than the circuit block consisting of the relay SMR2 and SMR1. The capacitor 16 and the discharge resistor 18 are connected in parallel to the input terminal of the inverter IV (See [0031])
Therefore, it would have been an obvious modification before the effective date of the instant application for the DC bus/link to include a bleeding/discharge circuit as thought by Shindo within the teachings of Yan and Showalter to discharge a capacitor connected in parallel to the switching elements when an abnormal event occurs (See [Abstract]).
As to Claim 8, Yan in view of Showalter and Shindo discloses the variable speed drive of claim 7, wherein the first relay is closed during the off-cycles to dissipate voltage stored on the DC capacitor (Shindo: Conduction path/normal operation – See [0049]). .
Claim 9, Yan in view of Showalter and Shindo discloses the variable speed drive of claim 1, wherein the DC bus transistor is coupled to a second relay, wherein the second relay is closed in response to the DC bus reaching a predetermined threshold (Shindo: Relay SMR1 and SMR2 -opens/closes the conduction path based on the charging voltage of the capacitor being less than or equal to a predetermined voltage - See [0009]).
As to Claim 10, Yan in view of Showalter and Shindo discloses the variable speed drive of claim 9, wherein the closed second relay results in shorting the DC bus transistor to remove heat loss due to a voltage drop across the variable speed drive (Shindo: Relay SMR1 and SMR2 -opens/closes the conduction path based on the charging voltage of the capacitor being less than or equal to a predetermined voltage – as needed/requested by the controller See [0009]).
As to Claim 11, Yan in view of Showalter and Shindo discloses the variable speed drive of claim 9, wherein the DC bus is configured to stop pre- charging of the DC capacitor of the DC bus in response to the DC bus reaching a predetermined threshold (Shindo: Relay SMR1 and SMR2 -opens/closes the conduction path based on the charging voltage of the capacitor being less than or equal to a predetermined voltage - See [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846